Citation Nr: 0910254	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, 
including service in the Republic of Vietnam.  His 
decorations include the Combat Infantryman Badge and Purple 
Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for PTSD 
based on his combat experiences during his active duty 
service in the Republic of Vietnam.

After a careful review of the evidence of record, the Board 
finds that further development is needed in this case.  
Review of the record reflects that the Veteran is in receipt 
of treatment from the Detroit Vet Center.  These records have 
not been obtained and are not available for review.  As such, 
the Board must remand this case in order that all relevant 
treatment records may be associated with the Veteran's claims 
file.

At the conclusion of an April 2005 VA PTSD examination, the 
examiner diagnosed, on Axis I, a dysthymic disorder.  The 
examiner also concluded that the Veteran did not appear to 
meet the full diagnostic criteria for PTSD.  

The Veteran asserts, however, that his symptoms were not 
accurately reflected by this evaluation.  In Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
duty to assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  

In view of the aforementioned considerations, after obtaining 
the missing treatment records, the Veteran must be afforded a 
new examination to obtain pertinent findings to assess the 
nature and etiology of his current psychiatric disorder.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the 
Veteran and request that he identify any 
VA and non-VA health care providers, other 
than those already associated with his 
claims file who treated him for his 
psychiatric symptoms, to include PTSD, 
since service.  The Board is particularly 
interested in records of psychiatric 
treatment that the Veteran may have 
received from the Detroit Vet Center since 
service.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran and his 
representative should be informed so in 
writing.

2.  Thereafter, accord the Veteran a VA 
psychiatric examination to determine the 
nature, extent and etiology of any PTSD 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All necessary tests 
should be conducted.  The examiner should 
specifically state whether a diagnosis of 
PTSD is appropriate and, if so, should 
discuss the presence, or absence of a link 
between current symptoms and an in-service 
stressor.  The rationale for any opinion 
expressed should be provided in a legible 
report.  

3.  Then readjudicate the Veteran's claim.  
In doing so, the RO must specifically 
consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  If the benefit 
sought on appeal is not granted, the RO 
should issue a Supplemental Statement of 
the Case and provide the Veteran and his 
representative an opportunity to respond.  
The case should then be returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


